Citation Nr: 9926642	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for restrictive lung 
disease and chronic obstructive lung disease (COPD), to 
include as secondary to tobacco use or nicotine dependence in 
service.  

3.  Entitlement to service connection for coronary artery 
disease, status post bypass graft including ischemic heart 
disease, secondary to prisoner of war experience and/or 
tobacco use or nicotine dependence in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945, and was a prisoner of the German Government from March 
1945 to May 1945.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed bilateral hearing loss and 
his active service.  

2.  There is no competent medical evidence that nicotine 
dependence was acquired by the veteran during his active 
service.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed COPD and restrictive lung 
disease and his active service, to include tobacco use or 
nicotine dependence therein.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed coronary artery disease, 
status post bypass graft or ischemic heart disease and the 
veteran's active service, to include tobacco use or nicotine 
dependence therein.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for COPD and 
restrictive lung disease, to include as secondary to tobacco 
use or nicotine dependence in service, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for coronary 
artery disease, status post bypass graft and ischemic heart 
disease, to include as secondary to his POW experiences 
and/or tobacco use or nicotine dependence in service, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  

In addition, where a veteran served on active duty for 90 
days or more, and an organic disease of the central nervous 
system, including sensorineural hearing loss, is manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service, such disease may be presumed 
to have been incurred in service, even though there is no 
evidence of such disease in service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown through medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that the veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted during service), a claim may be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
determined thereafter, and competent medical evidence relates 
the present condition to that symptomatology."  Savage, 
supra.  

Further, with respect to former POWs, certain diseases which 
have become manifest to a degree of 10 percent or more, at 
any time after the veteran's separation from service, may be 
presumed to have been incurred in service.  However, none of 
the diseases with which the veteran has been diagnosed, 
including COPD or restrictive lung disease or coronary artery 
disease are included among the list of diseases associated 
with POW or former POW status.  See 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(c) (1998).  Accordingly, 
service connection cannot be awarded on a presumptive basis 
due to solely to the veteran's status as a former POW.  
However, these diseases may still be presumptively service 
connected if they are shown to have become manifest to a 
degree of at least 10 percent or more within one year after 
separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

The veteran's service medical records are negative for any 
hearing loss, COPD, restrictive lung disease, or heart 
disease including ischemic heart disease and coronary artery 
disease.  The veteran's hearing test results per his service 
separation physical examination of October 1945 were 15/15 
bilaterally.  His hearing as shown on a VA rating examination 
report of June 1946 was 20/20 bilaterally.  

In December 1997, the veteran underwent a VA rating 
examination in which he was found to have bilateral 
sensorineural hearing loss.  The veteran indicated that he 
had served as a waist gunner on board a B-17 bomber in World 
War II, and had been shot down and captured after 27 bombing 
missions over enemy-held territory.  The veteran gave a 
history of having been exposed to acoustic trauma during his 
military service which included gunfire, engine noise, and 
explosions from when his aircraft was shot down.  He 
indicated that he had not experienced any acoustic trauma of 
any significance since his discharge from service.  The 
examiner noted that the veteran's history of noise exposure 
without hearing protection in service, but while he concluded 
with a diagnosis of mild-to-severe down sloping sensorineural 
hearing loss in the left and right ears, he failed to provide 
any medical opinion as to the etiology of the veteran's 
hearing loss.  No other medical evidence with respect to the 
veteran's bilateral hearing loss was submitted.  

Contemporaneous clinical treatment records dating from 
December 1986 through September 1997 were submitted, showing 
that the veteran was seen for cardio-vascular problems and 
had undergone bypass surgery in December 1986.  These records 
consistently show that there was no evidence of ischemia or 
dysrhythmia.  None of these records showed that the veteran 
had any heart disease diagnosed within one year of his 
discharge from active service.  

In the report of the December 1997 VA rating examination, the 
veteran stated that he had undergone a three-vessel coronary 
artery bypass graft in 1985, secondary to ischemic heart 
disease.  He also reported that he had been supplied with 
cigarettes through the Red Cross in 1945, and that he had not 
smoked prior to this event.  The veteran indicated that he 
had been unable to stop smoking after service.  The examiner 
interpreted the veteran's pulmonary function test results as 
mild obstructive lung disease and borderline restricted lung 
disease.  The veteran denied any chest pains or other cardiac 
symptoms at that time.  No murmurs or thrills were noted, and 
congestive heart failure or related symptoms were not found.  
The examiner concluded with relevant diagnoses of a history 
of recurring lung infection, as stated by the veteran; mild 
cardiomegaly; mild hyperinflation, respiratory with mild 
obstructive lung disease and borderline restrictive lung 
disease; smoking abuse, stopped in 1988; and sinus 
bradycardia with first degree AV block.  

In further support of his claim, the veteran submitted 
letters dated in June and July 1998 from his treating 
physicians, Allen L. Spitler, M.D., and J. Patrick Downey, 
M.D., respectively, stating that the veteran had health 
problems.  Dr. Downey stated that he had treated the veteran 
since 1985, and had a history of chronic tobacco usage which 
he had stopped around 1994.  He indicated that  the veteran 
had a chronic cough felt to be secondary to chronic 
bronchitis resulting from long-term tobacco usage, and that 
he also had probable COPD due to many years of smoking.  In 
addition, Dr. Downey stated that the veteran had a history of 
coronary artery disease and was status-post coronary artery 
bypass grafting as of December 1986.  He stated that chronic 
tobacco use also played a major factor in the development of 
his coronary artery disease.  

Dr. Spitler issued a statement similar in content to that of 
Dr. Downey, stating that the veteran was currently under his 
care for coronary disease and that he had been a heavy 
smoker, which had been shown to correlate with coronary 
disease.  Dr. Spitler offered his opinion that smoking did 
contribute to the veteran's coronary artery disease.  Dr. 
Spitler went on to state that the veteran was attempting to 
associate his coronary disease with the cigarettes provided 
him by the Red Cross during his active service.  Dr. Spitler 
stated, without offering more, that he felt that the 
veteran's coronary disease was in part a service-connected 
disability.  

The Board has reviewed the above-discussed evidence, and 
concludes that the veteran has failed to submit well-grounded 
claims for service connection for bilateral hearing loss and 
lung and heart disorders.  With respect to the veteran's 
hearing loss, the Board acknowledges that he was exposed to 
severe acoustic trauma during service, and that such exposure 
is entirely consistent with his duties as a waist gunner 
manning a .50 caliber machine gun in an exposed position on 
board a B-17 bomber.  See 38 U.S.C.A. § 1154(b) (West 1991).  
However, aside from showing that the veteran currently has a 
disability with respect to his bilateral hearing, the medical 
evidence, consisting of the December 1997 rating examination 
report, does not contain any medical opinion indicating the 
etiology of his bilateral hearing loss.  What is missing here 
is an opinion from a medical professional stating that the 
veteran's bilateral hearing loss is the result of his 
continued exposure to acoustic trauma during service.  Absent 
such a medical opinion, the Board must find that his claim 
for service connection for bilateral hearing loss is not well 
grounded, and must be denied.  See generally Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

With respect to his claim for service connection for 
respiratory disorders, referred to here generally as COPD and 
restrictive lung disease, the Board finds that there is no 
competent medical evidence that COPD and restrictive lung 
disease, diagnosed many years after the veteran's separation 
from service, was related to tobacco use in service.  In 
addition, there is no competent medical evidence that the 
veteran was nicotine dependent in service or afterwards.  Dr. 
Spitler's opinion purporting to link the veteran's coronary 
disorders, restrictive lung disease, and COPD to smoking is 
insufficient to render the veteran's claims well grounded, 
because the opinion does not establish that nicotine 
dependence was acquired during active service, and that 
nicotine dependence later resulted in COPD, restrictive lung 
disease and coronary disease.  

In order to have a well-grounded claim for service connection 
for a disease resulting from nicotine dependence, the veteran 
must present competent medical evidence that nicotine 
dependence either caused or contributed to that disease, and 
that a link exists between such nicotine dependence and 
active service.  See VA General Counsel Opinion 19-37 (May 
13, 1997) [hereinafter G.C. Prec. 19-97].  See also Steele v. 
West, No. 97-1752 (United States Court of Appeals for 
Veterans Claims, Feb. 16, 1999) (single judge non-precedent 
opinion).  In the alternative, the veteran must present 
competent medical evidence linking the veteran's COPD, 
restrictive lung disease, or coronary disease to service.  
Further, even if the veteran were able to establish, through 
medical evidence, that he was nicotine dependent, he would 
still be required to submit competent medical evidence that 
nicotine dependence was acquired during service.  Drs. 
Spitler and Downey's opinions are insufficient to render the 
veteran's claims well grounded, because those opinions do not 
link the currently diagnosed COPD, restrictive lung disease 
or coronary disease to tobacco use during the veteran's 
active service, and do not establish that nicotine dependence 
was acquired during active service, and which later resulted 
in those diseases.  The evidence fails to show that any of 
the veteran's claimed coronary disorders were acquired within 
one year of his active service.  Accordingly, service 
connection cannot be granted on this basis.  

The Board also recognizes that under 38 C.F.R. § 3.309(c) 
(1998), there is a lifetime presumption of service incurrence 
for ischemic heart disease in former prisoners of war who had 
experienced localized edema during captivity.  The evidence 
clearly shows that the veteran has ischemic heart disease, 
and this is not in dispute.  However, the evidence of record 
does not show that the veteran experienced localized edema 
during his active service, and a report of a VA rating 
examination dated in June 1946 specifically indicates that 
the veteran did not experience any varicosities or edema.  
The Board observes, however, that the report of the June 1946 
rating examination does not indicate whether the veteran 
experienced localized edema during his captivity; it only 
shows that it was not present following his release from 
captivity.  Moreover, while it is unclear whether an inquiry 
was ever made of the veteran as to whether he experienced 
localized edema in service, the record fails to show that the 
veteran ever reported to his treating physicians having 
experienced this disorder during his period of captivity.  In 
sum, absent evidence, including any statements by the veteran 
or a treating physician, showing that the veteran likely 
experienced edema based on reported symptomatology while in 
captivity, service connection for ischemic heart disease 
cannot be granted on a presumptive basis.  See 38 C.F.R. 
§ 3.309(c).  

Moreover, lay statements by the veteran that he currently has 
bilateral hearing loss, various forms of lung disease, and 
coronary artery disease which were caused by his active 
service, his internment as a POW, or otherwise due to tobacco 
use or nicotine dependence, do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for bilateral hearing loss, lung disorders 
characterized generally as COPD and restrictive lung disease, 
to include as secondary to smoking or nicotine dependence, 
and for coronary artery and ischemic heart disease, claimed 
as secondary to experiences as a POW and to smoking or 
nicotine dependence in service.  The Board has not been made 
aware of any additional relevant evidence which could serve 
to well ground the veteran's claims.  As the duty to assist 
is not triggered here by well-grounded claims, the Board 
finds that the VA has no obligation to further develop the 
veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete claims for 
service connection for bilateral hearing loss, COPD and 
restrictive lung disease to include as secondary to smoking 
or nicotine dependence, and for coronary artery and ischemic 
heart disease, claimed as secondary to experiences as a POW 
and to smoking or nicotine dependence.  See Robinette, 8 Vet. 
App. at 77-78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD and restrictive lung disease, to 
include as secondary to tobacco use or nicotine dependence in 
service, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease, to include as 
secondary to the veteran's experiences as a POW and/or 
tobacco use or nicotine dependence in service, is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

